 Case 4:20-cv-00447-ALM Document 10 Filed 12/16/20 Page 1 of 5 PageID #: 68




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 BRIAN HUDDLESTON,                                      §
                                                        §
                          Plaintiff,                    §
                                                        §   CIVIL ACTION No. 4:20CV447
 v.                                                     §
                                                        §
 FEDERAL BUREAU OF                                      §
 INVESTIGATION and UNITED                               §   JUDGE AMOS MAZZANT
 STATES DEPARTMENT OF JUSTICE,                          §
                                                        §
                          Defendants.                   §

      DEFENDANTS’ MOTION TO STAY SCHEDULING ORDER DEADLINES

         Defendants Federal Bureau of Investigation (“FBI”) and United States Department

of Justice (“DOJ”) file this Motion to Stay Scheduling Order Deadlines for three months,

pending completion of the processing of the subject Freedom of Information Act

(“FOIA”) requests.

                                       I.     INTRODUCTION

         This is a FOIA lawsuit filed by Plaintiff Brian Huddleston against Defendants FBI

and DOJ, arising out of three separate FOIA requests dated April 9, 2020, June 1, 2020,

and June 5, 2020. [Doc. 3, Exhibits 1-3]. On October 22, 2020, this Court cancelled the

scheduled Case Management Conference and sua sponte entered a Scheduling Order

setting the following deadlines:

      December 28, 2020          Deadline for Defendants’ Complete Production of Documents
                                 and Vaughn Index

      January 28, 2021           Defendants’ Motion for Summary Judgment


Defendants’ Motion to Stay Scheduling Order Deadlines                                    Page 1
 Case 4:20-cv-00447-ALM Document 10 Filed 12/16/20 Page 2 of 5 PageID #: 69




     March 1, 2021               Plaintiff’s Opposition and Cross-Motion for Summary
                                 Judgment

     March 15, 2021              Defendants’ Reply and Opposition

     March 29, 2021              Plaintiff’s Reply

[Doc. 9].

        Defendants request a stay of the Scheduling Order deadlines for a period of three

months for the reasons set forth below.

                                 II.     STATUS OF REQUESTS

A.      FBI Requests

        There are two pending requests being processed by the FBI, dated April 9, 2020

and June 1, 2020. [Doc. 3, Exhibits 1&2]. FBI has completed the initial search

identifying approximately 50 cross-reference serials, with attachments totaling over

20,000 pages, in which Seth Rich is mentioned. FBI has also located leads that indicate

additional potential records that require further searching. At this time, FBI anticipates

that the volume of responsive records contained within the volume of materials located

by FBI’s initial keyword search will be much smaller than 20,000 pages. However, the

issue right now with this batch of documents is the amount of labor required to ingest all

of the material so that the responsive records will, first, be in a page format, secondly, can

be identified from among the thousands of non-responsive records, and finally, be

processed.

        FBI is also currently working on getting the files from Seth Rich's personal laptop

into a format to be reviewed. There are thousands of files of many types. The goal right


Defendants’ Motion to Stay Scheduling Order Deadlines                                   Page 2
    Case 4:20-cv-00447-ALM Document 10 Filed 12/16/20 Page 3 of 5 PageID #: 70




now is to describe, generally, the types of files/personal information contained in this

computer. Furthermore, the FBI will continue to evaluate the responsiveness of these

files under the FOIA.

        In summary, FBI has made significant progress in the search, but there is still

much work that lies ahead, including (1) processing the approximately 50 cross-

references (with thousands of pages to ingest and sort through), (2) undertaking some

level of review of the personal laptop, and (3) completing all remaining searches.

Unfortunately, these efforts are hampered by FBI FOIA office’s reduction to a 50%

staffing posture due to Covid. [Exhibit A: Declaration of Michael G. Seidel].

B.      DOJ OIP 1 Request

        There is one pending request being processed by DOJ OIP, dated June 5, 2020.

[Doc. 3, Exhibit 3]. OIP’s initial keyword search similarly located tens of thousands of

pages, and OIP is continuing to review these results in order to identify responsive

records and to remove duplicative materials. OIP still needs to complete this review,

process any potentially responsive records, and engage in consultation. Given the law

enforcement sensitivities that will naturally be involved and, because the request seeks

documents from the Special Counsel’s Office, OIP anticipates that this case will require a

complex consultation process. OIP’s average processing time for complex requests,

according to the most recent Annual FOIA Report, is about 10 months. Additionally,

OIP has other FOIA litigation matters that it is simultaneously working on.


1
  The Office of Information Policy (“OIP”) is responsible for processing FOIA requests seeking certain
records within the Special Counsel’s Office.

Defendants’ Motion to Stay Scheduling Order Deadlines                                             Page 3
 Case 4:20-cv-00447-ALM Document 10 Filed 12/16/20 Page 4 of 5 PageID #: 71




                            III.     ARGUMENT & AUTHORITIES

    The authority to stay a case stems from “the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6, 118

S.Ct. 1761, 140 L.Ed.2d 1070 (1998). In deciding whether to exercise that power, courts

must “weigh competing interests and maintain an even balance between the court’s

interest in judicial economy and any possible hardship to the parties.” Belize Soc. Dev.

Ltd. v. Gov't of Belize, 668 F.3d 724, 732–33 (D.C. Cir. 2012) (quoting Landis v. N. Am.

Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936)). The FOIA does not alter this

analysis; indeed, “[t]he FOIA imposes no limits on courts' equitable powers in enforcing

its terms.” Payne Enters., Inc. v. United States, 837 F.2d 486, 494 (D.C. Cir. 1988)

(citing Renegotiation Bd. v. Bannercraft Clothing Co., 415 U.S. 1, 19–20, 94 S.Ct. 1028,

39 L.Ed.2d 123 (1974)).

        In light of the status of the searches and the work left to be done, Defendants

propose an additional three months to complete the tasks described in Section II, up to

and including March 29, 2021. At that time, Defendants will provide the Court with an

updated search status and propose a production schedule.

                                        IV.     CONCLUSION

        Defendants request that this Court grant its Motion to Stay Scheduling Order

Deadlines to allow Defendants adequate time to complete the processing of the three

pending FOIA requests.



Defendants’ Motion to Stay Scheduling Order Deadlines                                     Page 4
 Case 4:20-cv-00447-ALM Document 10 Filed 12/16/20 Page 5 of 5 PageID #: 72




                                                  Respectfully submitted,

                                                  STEPHEN J. COX
                                                  UNITED STATES ATTORNEY
                                                  /s/ Andrea L. Parker_________
                                                  ANDREA L. PARKER
                                                  Assistant United States Attorney
                                                  Texas Bar No. 00790851
                                                  350 Magnolia Avenue, Suite 150
                                                  Beaumont, Texas 77701-2237
                                                  Tel: (409) 839-2538
                                                  Fax: (409) 839-2643
                                                  Email: andrea.parker@usdoj.gov

                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 16, 2020, a true and correct copy of the

foregoing document was filed electronically with the court and has been sent to counsel

of record via the court’s electronic filing system.

                                                  /s/ Andrea L. Parker_________
                                                  ANDREA L. PARKER
                                                  Assistant United States Attorney


                              CERTIFICATE OF CONFERENCE

        In compliance with Local Rule CV-7(h), undersigned counsel hereby certifies that,

I have conferred with plaintiff’s counsel and he opposes this motion.

                                                  /s/ Andrea L. Parker_________
                                                  ANDREA L. PARKER
                                                  Assistant United States Attorney




Defendants’ Motion to Stay Scheduling Order Deadlines                                Page 5
